Citation Nr: 1026174	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-00 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial compensable rating for amputation 
of the right testicle.

2.  Entitlement to service connection for a left testicle 
disability.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Charles Mills, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.  
He received the Army Commendation Ribbon.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO granted service connection for 
amputation of the right testicle and assigned an initial 
noncompensable disability rating, effective December 5, 2003.  

The Veteran testified before the undersigned at an April 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

In April 2010, the Board granted a motion to advance this appeal 
on its docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.




REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2009).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R.  
§ 3.159(c)(4).  

In February 2004, the Veteran submitted signed "Authorization 
and Consent to Release Information" forms (VA Form 21-4142) 
indicating that he received treatment for complications of a 
testicle removal from Dr. Fierstein in New Hyde Park, New York 
and Dr. Barbaris in Manhasset, New York. 

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
Veteran of the records and provide a release to obtain the 
records.  If the Veteran does not provide the release, VA has 
undertaken to request that the Veteran obtain the records.  
38 C.F.R. § 3.159(e)(2) (2009).  Any treatment records from Dr. 
Fierstein and Dr. Barbaris for residuals of a testicle removal 
are directly relevant to the appeal for a higher initial rating 
for amputation of the right testicle.  While the Veteran 
submitted letters from these providers dated in December 2003 and 
April 2004, there is no indication that any attempts were made to 
obtain the identified treatment records.

In a February 2005 rating decision, the RO denied the Veteran's 
claim for service connection for shrinking of the left testicle.  
Also, in a July 2009 rating decision the RO denied the Veteran's 
claims for service connection for PTSD and bilateral hearing 
loss.  In March 2005 and April 2010, the Veteran submitted 
notices of disagreement with the February 2005 and July 2009 
rating decisions, respectively. Accordingly, a statement of the 
case is required.  38 U.S.C.A. § 7105(c) (West 2002).  Although 
acknowledged by the RO, a statement of the case has not yet been 
issued and the Board is required to remand these issues for 
issuance of the necessary statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should issue a statement of the 
case as to the issues of entitlement to 
service connection for a left testicle 
disability, PTSD, and bilateral hearing 
loss.  These issues should not be certified 
to the Board unless a sufficient 
substantive appeal is submitted.

2.  The AOJ should take all necessary steps 
to obtain and associate with the claims 
file all treatment records sufficiently 
identified by the Veteran for residuals of 
a right testicle amputation, especially 
those identified in the February 2004 
authorization forms (VA Form 21-4142). 

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

3.  If any benefit for which a sufficient 
substantive appeal has been submitted 
remains denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


